The motion of each of the parties that this court review the taxation of costs assessed at the Superior Court in Hartford County is granted. In accordance with the stipulation of the parties the *600plaintiff may file its brief on or before October 16, 1971. A reply brief may be filed on or before November 2, 1971. Decision on the motion for oral argument is reserved pending receipt of the briefs.
8. Robert Jelley, for the plaintiff.
Norman Zolot, for the defendants.
Submitted October 4
decided October 6, 1971